Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In a response filed 09 February 2022, Applicant amends claims 1 & 20 and cancels 8, 17-19, 22; claims 23-26 are added.
	Claims 1-7, 9-16, 20, 21 and 23-26 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel D’Addario (Reg. No.: 73640) on 25 February 2022.
The application has been amended as follows: 

9.	(Currently Amended) The non-transitory machine-readable storage medium of claim 1 [[8]], wherein identifying the privilege level is based on tags associated with information in the distributed storage system.

24.	(Currently Amended) The method of claim 23, further comprising:
	receiving the authorization tokens from the identified data owner entities for access of the information; and
	validating the authorization tokens, 
	wherein sending the information to the client device is in response to validating the authorization tokens.  

 (New) The method of claim 23, further comprising:
	in response to the request from the client device, accessing the blockchain to determine a location where the information is stored; and
	checking with a resource server associated with the location to request identities of the data owner entities from which permissions are to be obtained for access of the information.

26.	 (New) The method of claim 23, wherein identification of the data owner entities is based on determining which data owner entities digitally signed the information in the distributed storage system that stores respective information for blocks of the blockchain.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09 February 2022, with respect to the claim rejections under 35 USC 112(2)/112(b), in combination with the amendments agreed upon supra, have been fully considered and are persuasive.  The prior grounds of claim rejections 35 USC 112(2)/112(b) been withdrawn. 

Applicant’s arguments, see Remarks, filed 09 February 2022, with respect to the claim rejections under 35 USC 103 in combination with the amendments agreed upon supra, have been fully considered and are persuasive.  The prior grounds of claim rejections 35 USC 103 been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-16, 20, 21 and 23-26 allowed.
The claims are directed to novel and non-transitory machine-readable storage mediums, resource server systems methods that require, at least in part, determining an authorization requirement for the information based on a smart contract; identifying a privilege level of a plurality of privilege levels for which the permissions are to be obtained; sending authorization information based on the authorization requirement to trigger a retrieval of authorization tokens from the identified data owner entities for access of the information, wherein the authorization tokens are for the identified 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/               Primary Examiner, Art Unit 2435